FLED

IN THE UNITED STATE SS ISTRICE CONURIL
FOR THE DISTRICT OF MARYLAND~4NO
2020 HAR AM IO: 97

Ok
MAYOR AND CITY COUNCIL ABA ae
OF BALTIMORE, +
BY___.____ DEPUTY
Plaintiff, * |
Vv. * _ Civil Action No.: RDB-19-1103

ALEX M. AZAR HY, Secretary of Health *
and Human Services, ef a/,

Defendants.

* * * Ok * aK * KF *x * * * *

MEMORANDUM ORDER
On February 14, 2020, this Court issued an Order entering judgment in favor of
Plaintiff and permanently enjoining the Health and Human Services Final Rule (“Final Rule”,
entitled Compliance with Statutory Program Integrity Requirements, 84 Fed. Reg. 7,714 (Mar. 4, 2019),
codified at 42 C.F.R. Part 59, as to enforcement in the State of Maryland. (ECF No. 94.)
Defendants have filed an appeal and seek a stay of the permanent injunction pending the
appeal of the Order. (See ECF Nos. 95, 100.)? For the following reasons, this Coutt shalt

DENY Defendants’ Motion for Stay of Judgment Pending Appeal (ECF No. 100).

 

' On February 26, 2020, this Court clarified that its February 14, 2020 Memorandum Opinion (ECF
No. 93) and Order (ECF No. 94) vacated and aside the Final Rule in the State of Maryland. (ECF No. 99 at 2-
3.) In its Opposition to Defendants’ Motion to Stay Judgment Pending Appeal, Plaintiff “urges the Court to
further clarify that the Rulé has been vacated without limitation.” (ECF No. 101 at 2.1.) Plaintiff does not
explain the meaning of “without limitation,” and this Court has been explicit that the scope of the injunction
is limited to the State of Maryland. (See ECF Nos. 93, 94, 101.)

2 Defendants also request that this Court rule on this motion expeditiously, either by denying summarily
without response from Plaintiff, or ruling on the motion no later than Match 6, 2020. (Mot. Mem. at 2, 14-15,
ECF No. 100-1.) This Court is in receipt of Plaintiff's response (ECF No. 101) and hereby issues its ruling -
within the requested timeframe, without a hearing. See Local Rule 105.6 (D. Md. 2018).
STANDARD OF REVIEW

The factors regulating the issuance of a stay under Fed. R. Catv. P. 62 (c) ate similar to
those that guide the court when evaluating whether a preliminary injunction should issue: “(1)
whether the stay applicant has made a strong showing that he is likely to succeed on the merits;
(2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the
stay will substantially injure the other parties interested in the proceeding; and (4) where the
public interest lies.” Hilton ». Braunskill, 481 USS. 770, 776 (1987); Long ». Robinson, 432 F.3d
977, 979 (4th Cir. 1970); see also Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)
‘(eequiting a movant for a preliminary injunction to show that: (1) the movant is likely to
succeed on the merits; (2) the movant is likely to suffer irreparable harm absent preliminary
relief; (3) the balance of equities favors the movant; and (4) that an injunction is in the public
interest). A stay is not a “matter of right” but rather, “an exercise of judicial discretion . . .
dependent upon the circumstances of the patticular case.” N&en v. Holder, 556 US. 418, 433

(2009) (quoting Virginian Ry. Co. v. United States, 272 US. 658, 672 (1926)).

| ANALYSIS

As discussed in this Court’s Memorandum Opinion of February 14, 2020, the Final
Rule is arbitrary and capricious, being inadequately justified and objectively unreasonable.
| (ECF No. 93 at 2-3, 16-25.) After reviewing extensive briefing, listening to oral argument, and
conducting a thorough review of the Administrative Record, this Court found that the Final
Rule as promulgated violates the Administrative Procedure Act, 5 U.S.C. § 701, ef seg., in that
‘it is arbitrary and capricious. (Id) Accordingly, this Court issued a permanent injunction on

February 14, 2020, setting aside and vacating the Final Rule in the State of Maryland. (a;
ECF Nos. 94, 99.) Since that time, there has been no change in the record before this Court
to justify a different result. Defendants cite the United States Court of Appeals for the Ninth
Circuit’s en banc opinion which found that the Final Rule “is not arbitrary and capricious
because HHS properly examined the relevant considerations and gave reasonable
explanations.” See Cahfornia v. Azar, ---F.3d---, 2020 WL 878528, at *26 (9th Cir. Feb. 24,
2020). In addition, Defendants rely on the same arguments made in opposition to the motion
for a preliminary injunction, the same arguments made in support of their motion to stay the
preliminary injunction, and the same arguments made in their summary judgment briefing.
(See ECF Nos, 25, 49, 82, 83,90.) This Court respectfully disagrees with Defendants regarding
the probability of success on appeal, and briefly addresses its reasoning below.

As a preliminary matter, the Ninth Circuit’s tuling has no binding effect on this Court,
which is guided by the United States Court of Appeals for the Fourth Circuit. Moreover, the
Ninth Circuit’ finding that the Final Rule was not arbitrary and capricious was based on an
incomplete review of the Administrative Record, as recognized by the majority. See Cakjfornia,
2020 WL 878528, at *10 n.11 (“Although the parties did not submit the full administrative
recotd (which includes over 500,000 public comments) to the district courts, all public
comments made during the rulemaking process axe available online.. Accordingly, we
conclude that the tecotd before us is sufficient to resolve plaintiffs’ arguments that aspects of
the Final Rule are arbitrary and capricious.”) In any event, the Ninth Circuit’s ruling does not
make it any mote likely that Defendants will succeed on the merits of its appeal in the Fourth ,

Circuit.
Defendants also assert that this Court’s injunction is overbroad in two respects: (1)
despite the Final Rule’s severability statement, the entire Final Rule was enjoined, including
provisions that were not challenged; and (2) the injunction applies to the State of Maryland,
rather than simply the City of Baltimore. As noted in its Memorandum Opinion, the Court
en} oined the entirety of the Final Rule because Defendants did not explain how the provisions
could or should be severed, nor did Defendants argue that HHS would have promulgated the
tule in the absence of the challenged portions. (ECF No. 93 at 34-36.) The Court also
explained that a permanent injunction limited to Maryland is natrowly tailored to avoid
irreparable harm to Baltimore City, as Baltimore city is close in proximity to multiple other
States and municipalities whose people make use of its health system. (/@ at 26.)

Finally, the balance of irreparable harm weighs in favor of Plaintiff, Defendants have
not identified any irreparable injury in the absence of the stay. Indeed, the harm would lie
with Plaintiff if the Court enteted a stay. For the first time in 50 years, Baltimore City had to
withdraw from the Title X funding program.as a result of the Final Rule. (See ECF No. 101
at 9.) As a result of this Court’s injunction, Baltimore City intends to reenter the program
immediately once it is clear that compliance with the Rule is no longer a condition to receiving
funds. (fd)

In sum, this Court declines to exercise its discretion to stay its Order entering judgment
in favor of Plaintiff and vacating and permanently enjoining the Final Rule in the State of

Maryland. Accordingly, the Court will deny Defendants’ motion.
CONCLUSION
For the reasons stated above, IT IS this 4th day of March 2020, HEREBY
ORDERED:

1. Defendants’ Motion for Stay of Judgment Pending Appeal (ECF No.
100) is DENIED; and

3. That the Clerk of the Court transmit copies of this Memorandum Order
to counsel for both parties.

Richard D. Bennett
United States District Judge
